             Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 1 of 17



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    §
    In re:                                                          §     Chapter 11
                                                                    §
    GASTAR EXPLORATION INC., et al.,1                               §     Case No. 18-36057 (MI)
                                                                    §
                                       Debtors.                     §     (Jointly Administered)
                                                                    §

                NOTICE OF FILING OF FIRST AMENDED PLAN SUPPLEMENT

        PLEASE TAKE NOTICE THAT on December 13, 2018, the above-captioned debtors
and debtors-in-possession (the “Debtors”) filed the Notice of Filing of Plan Supplement
[Docket No. 240] (as may be altered, amended, modified, or supplemented from time to time,
the “Plan Supplement”).

       PLEASE TAKE FURTHER NOTICE THAT the Debtors hereby file this first amended
plan supplement (the “First Amended Plan Supplement”), in support of the Debtors’ Joint
Prepackaged Plan (as Modified) of Reorganization Pursuant to Chapter 11 of the Bankruptcy
Code [Docket No. 238] (as may be modified, amended, or supplemented from time to time, the
“Plan”)2 filed in these chapter 11 cases on December 12, 2018.

        PLEASE TAKE FURTHER NOTICE THAT this First Amended Plan Supplement
includes the current drafts of the following documents (which continue to be negotiated between
interested parties, and the Debtors, and which will be filed in substantially final form prior to the
Confirmation Hearing), as may be modified, amended, or supplemented from time to time in
accordance with the Plan:

            Exhibit J – Transaction Steps Memorandum

       PLEASE TAKE FURTHER NOTICE THAT the documents contained in the Plan
Supplement and the First Amended Plan Supplement are integral to, and are considered part of,
the Plan. If the Plan is approved, the documents contained in the Plan Supplement and the First
Amended Plan Supplement will be approved by the Court pursuant to the Confirmation Order.

       PLEASE TAKE FURTHER NOTICE THAT certain documents, or portions thereof,
contained in the Plan Supplement and the First Amended Plan Supplement remain subject to
ongoing review, revision, and further negotiation among the Debtors and interested parties with

1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Gastar Exploration Inc. (1640), and Northwest Property Ventures LLC (8685). The location of the
      Debtors’ service address is: 1331 Lamar Street, Suite 650, Houston, Texas 77010.

2     Capitalized terms not otherwise defined herein shall have the same meanings as set forth in the Plan.
       Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 2 of 17



respect thereto. The Debtors reserve the right to alter, amend, modify, or supplement any
document in this First Amended Plan Supplement in accordance with the Plan at any time before
the Effective Date of the Plan or any such other date as may be provided for by the Plan or by
order of the Court; provided, that, if any document in this First Amended Plan Supplement is
altered, amended, modified, or supplemented in any material respect prior to the date of the
Confirmation Hearing, the Debtors will file a blackline of such document with the Court.

        PLEASE TAKE FURTHER NOTICE THAT the Debtors will seek confirmation of the
Plan at the Confirmation Hearing scheduled for Thursday, December 20, 2018, at 1:30 p.m.
prevailing Central Time, before the Honorable Marvin Isgur, in the United States Bankruptcy
Court for the Southern District of Texas, located at 515 Rusk Street, Courtroom 404, Houston,
Texas 77002.

        PLEASE TAKE FURTHER NOTICE THAT the deadline for filing objections to the
Plan was Monday, December 17, 2018, at 4:00 p.m. prevailing Central Time (the “Objection
Deadline”). Any objection to the Plan must: (a) be in writing; (b) comply with the Bankruptcy
Rules and the Bankruptcy Local Rules; (c) state the name and address of the objecting party and
the amount and nature of the claim or interest beneficially owned by such entity; (d) state with
particularity the legal and factual basis for such objections, and, if practicable, a proposed
modification to the Plan that would resolve such objections; and (e) be filed with this Court by the
Objection Deadline.

         PLEASE TAKE FURTHER NOTICE THAT copies of all documents filed in these
chapter 11 cases are available free of charge by visiting the website of BMC Group, Inc. at
https://www.bmcgroup.com/gastar. You may also obtain copies of any pleadings by visiting the
Court’s website at http://www.txs.uscourts.gov/bankruptcy in accordance with the procedures and
fees set forth therein.




                                                 2
      Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 3 of 17




Dated: December 19, 2018    /s/ Matthew D. Cavenaugh
                            Patricia B. Tomasco (TX Bar No. 01797600)
                            Elizabeth C. Freeman (TX Bar No. 24009222)
                            Matthew D. Cavenaugh (TX Bar No. 24062656)
                            JACKSON WALKER L.L.P.
                            1401 McKinney Street, Suite 1900
                            Houston, Texas 77010
                            Telephone:     (713) 752-4200
                            Facsimile:     (713) 752-4221
                            Email:         ptomasco@jw.com
                                           efreeman@jw.com
                                           mcavenaugh@jw.com

                            -and-

                            Anna G. Rotman, P.C. (TX Bar No. 24046761)
                            KIRKLAND & ELLIS LLP
                            KIRKLAND & ELLIS INTERNATIONAL LLP
                            609 Main Street
                            Houston, Texas 77002
                            Telephone:    (713) 836-3600
                            Facsimile:    (713) 836-3601
                            Email:        anna.rotman@kirkland.com

                            -and-

                            Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                            John R. Luze (admitted pro hac vice)
                            KIRKLAND & ELLIS LLP
                            KIRKLAND & ELLIS INTERNATIONAL LLP
                            300 North LaSalle
                            Chicago, Illinois 60654
                            Telephone:     (312) 862-2000
                            Facsimile:     (312) 862-2200
                            Email:         ross.kwasteniet@kirkland.com
                                           john.luze@kirkland.com

                            Proposed Co-Counsel for the Debtors and Debtors in
                            Possession




                                       3
             Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 4 of 17



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    §
    In re:                                                          §     Chapter 11
                                                                    §
    GASTAR EXPLORATION INC., et al.,1                               §     Case No. 18-36057 (MI)
                                                                    §
                                       Debtors.                     §     (Jointly Administered)
                                                                    §

                 FIRST AMENDED PLAN SUPPLEMENT
        FOR THE JOINT CHAPTER 11 PLAN OF REORGANIZATION
OF GASTAR EXPLORATION INC. AND NORTHWEST PROPERTY VENTURES LLC

                                            TABLE OF CONTENTS

      Exhibit     Description
         J        Transactional Steps Memorandum



Certain documents, or portions thereof, contained in this First Amended Plan Supplement remain
subject to continuing negotiations among the Debtors, the Consenting Parties and interested parties
with respect thereto. The Debtors reserve all rights to amend, revise, or supplement the First Amended
Plan Supplement, and any of the documents and designations contained herein, at any time before the
Effective Date of the Plan, or any such other date in accordance with the Plan, the Confirmation Order
or any other order of the Bankruptcy Court. Each of the documents contained in the First Amended
Plan Supplement or its amendments are subject to certain consent and approval rights to the extent
provided in the Plan or Restructuring Support Agreement.2




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Gastar Exploration Inc. (1640) (“Gastar”), and Northwest Property Ventures LLC (8685). The
      location of the Debtors’ service address is: 1331 Lamar Street, Suite 650, Houston, Texas 77010.

2     Capitalized terms used but not otherwise defined in this Plan Supplement shall have the meanings ascribed to
      such terms in the The Debtors’ Joint Prepackaged Plan (as Modified) of Reorganization Pursuant to Chapter 11
      of the Bankruptcy Code [Docket No. 109], as it may be amended, modified, or supplemented from time to time
      (the “Plan”).
Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 5 of 17



                           EXHIBIT J

                  Transaction Steps Memorandum
          Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 6 of 17




                                                                              Draft for discussion
                                                                              December 18, 2018




                     Gastar Exploration Inc.
Chapter 11 Reorganization Illustrative Transaction Steps
                    Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 7 of 17




Legend



         Corporation for U.S. federal income tax                           Individual, other, or unknown.
         purposes.




         Partnership for U.S. federal income tax
         purposes.                                                         Arrows indicate loans, cash
                                                                           contributions, or property transfers, as
                                                                           appropriate. Direction indicates flow.




         Corporation, limited partnership, or
         limited liability company that is
         disregarded for U.S. federal income
         tax purposes.




                                                                                                                      2
                                   Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 8 of 17




                                         Existing Structure


                                                               Old Stock                      Old
                                                                Holders                    Creditors

The slides that follow present in a
simplified, illustrative manner the
transaction steps contemplated to                               Gastar
take place on or before the Effective                       Exploration Inc.   Old Debt
Date.                                                        (“Gastar Inc.”)




                                                              Northwest
                                                               Property        Old Debt
                                                             Ventures LLC      Guarantor




                                                                                                       3
                                            Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 9 of 17




                   Formation of New Holding Company
Step 1
                                Structure
•   Topco, LLC (“Topco”) will be formed at least
    three days before the Effective Date. Topco
    will elect to be treated as a corporation for
    U.S. federal income tax purposes.
•   Midco, LLC (“Midco”) will be formed at least                                                Topco
    three days prior to the Effective Date. Topco                                                LLC
    will subscribe for and purchase from Midco
    all of the equity interests in Midco for
    nominal consideration. Midco will be
    treated as a disregarded entity for U.S.
    federal income tax purposes.
                                                                                     Midco
    Merger Sub, LLC (“Merger Sub”) will be                                                              Merger Sub, LLC
•                                                                                     LLC
    formed at least three days prior to the
    Effective Date. Topco will subscribe for and
    purchase from Merger Sub all of the equity
    interests in Merger Sub for nominal
    consideration. Merger Sub will be treated as
    a disregarded entity for U.S. federal income                                     Holdco
    tax purposes.                                                                     LLC
•   Holdco, LLC (“Holdco”) will be formed at
    least three days prior to the Effective Date.
    Midco will subscribe for and purchase from
    Holdco all of the equity interests in Holdco
    for nominal consideration. Holdco will be
    treated as a disregarded entity for U.S.
    federal income tax purposes.




                                                                                                                          4
                                  Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 10 of 17




                                         Gastar Inc. Merger


Step 2a
                                                                                     Topco LLC
• Merger Sub merges with and into                            Topco                    Interests           Old Stock                      Old
  Gastar Inc., with Gastar Inc. as the                        LLC                                          Holders                    Creditors
  surviving company.
• As consideration in connection                                                                              X
  with the merger, Gastar Inc.
  stockholders receive 100% of the                                                         Merger          Gastar
                                                  Midco               Merger Sub
                                                                                                       Exploration Inc.
  equity interests in Topco.                       LLC                   LLC
                                                                                                        (“Gastar Inc.”)
                                                                                                                          Old Debt




                                                                                                         Northwest
                                                  Holdco
                                                                                                          Property        Old Debt
                                                   LLC                                                                    Guarantor
                                                                                                        Ventures LLC




                                                                                                                                                  5
                                 Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 11 of 17




      Contribution of Gastar to Midco and Holdco
                                                   Old Stock
                                                    Holders




Step 2b
• Topco makes a capital contribution                 Topco                                                       Old
                                                      LLC                                                     Creditors
  of 100% of the stock of Gastar Inc.
  to Midco.
• Midco makes a capital
  contribution of 100% of the stock
                                                     Midco                        Gastar
  of Gastar Inc. to Holdco.                                                   Exploration Inc.
                                                      LLC                                        Old Debt
                                                                               (“Gastar Inc.”)




                                                                                Northwest
                                                    Holdco
                                                                                 Property         Old Debt
                                                     LLC                                          Guarantor
                                                                               Ventures LLC




                                                                                                                          6
                                 Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 12 of 17




                             Gastar Converts to an LLC
                                                                                                         Old
                                                                                                      Creditors

                                                              Old Stock
                                                               Holders

Step 2c                                                       Old
                                                             Equity
• Topco joins as guarantor on the
  existing Gastar debt.                                         Topco
                                                                 LLC       Old Debt
• Gastar Inc. converts to an LLC, and                                      Guarantor


  will be treated as a disregarded
  entity for U.S. federal income tax
                                                                Midco
  purposes.                                                      LLC
• Transaction steps 2a, 2b and 2c are
  intended to be treated as an “F”
  reorganization.                                              Holdco
                                                                LLC




                                                             Gastar LLC     Old Debt




                                                             Northwest        Old Debt
                                                              Property        Guarantor

                                                            Ventures LLC
                                                                                                                  7
                                  Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 13 of 17




                                         Plan Distributions
                                                                                                                Old
                                                              Old Stock                                      Creditors
                                                               Holders
                                                                                               X
                                                              Old          Old Debt
                                                             Equity        Guarantor
                                                                                                                   X
Step 3a
Pursuant to the Plan:                                           Topco                                   X
                                                                 LLC
• The old debt and guaranties are
  cancelled.                                                                  New Midco Debt


• Class 5 Term Loan Claimholders                               Midco
  receive unsecured exit facility debt                          LLC
  issued by Midco.
• Holders of Allowed DIP Claims
  receive first lien secured exit                              Holdco
  facility debt issued by Gastar LLC.                           LLC

                                                                                Old Debt    New First Lien
                                                                                               Debt


                                                             Gastar LLC




                                                             Northwest
                                                              Property          Old Debt
                                                            Ventures LLC        Guarantor
                                                                                                                         8
                                         Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 14 of 17




     Plan Distributions (cont.)                                                            Old Stock                              Old
                                                                                                                               Creditors
                                                                                            Holders
                                                                                                          New
                                                                                                         Topco
                                                                                                         Equity
                                                                                         Old
                                                                                        Equity

Step 3b
                                                            Old                                  Topco
Pursuant to the Plan:                                    Creditors                                LLC
•   Class 5 Term Loan Claimholders and Class
    6 Second Lien Note Claimholders receive                                     New
                                                                               Midco
    new common equity, with each                                               Equity

    Claimholder having the right, at its option,
                                                                                New                       New
    to receive its new common equity in the                                     Midco                     Midco
    form of Topco LLC interests (with Topco to                                  Debt
                                                                                             Midco
                                                                                                          Debt

    be taxed as a corporation) or Midco LLC                                                   LLC
    interests (with Midco to be taxed as a
    partnership).
•   For U.S. federal income tax purposes, the
    transfer of Midco LLC interests to electing                                              Holdco
    Claimholders is treated as a taxable                                                      LLC
    transfer of a portion of the assets of
    Midco LLC and its disregarded subsidiaries
    to the electing Claimholders in satisfaction                            New
                                                                                                                   New
                                                                                                             First Lien Debt
    of a portion of their claims followed by a                        First Lien Debt

    contribution (i) by such persons of those                                              Gastar LLC
    assets to the Midco LLC tax partnership
    and (ii) by Topco of the remainder of the
    assets to the Midco LLC tax partnership.
                                                                                          Northwest
                                                                                           Property
                                                                                         Ventures LLC
                                                                                                                                           9
                                  Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 15 of 17




                                                                                                          Old
      Plan Distribution (cont.)                                                                        Creditors

                                                                  Old Stock     New
                                                                   Holders     Topco
                                                                               Equity


                                                                Old     X
                                    Old                        Equity
Step 3c                          Creditors
Pursuant to the Plan:                                               Topco
                                                                     LLC
• The old equity is cancelled.
                                                     New
                                                    Midco
                                                    Equity

                                                                               New
                                                       New
                                                                               Midco
                                                       Midco
                                                                               Debt
                                                       Debt
                                                                    Midco
                                                                     LLC




                                                                    Holdco
                                                                     LLC



                                              New First Lien                   New First Lien
                                                 Debt
                                                                 Gastar LLC       Debt




                                                                 Northwest
                                                                  Property
                                                                Ventures LLC                                       10
                                Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 16 of 17



                                                                                                                         Old

    Plan Distributions (cont.)                                                                                        Creditors



                                                                                       New
                                                                                      Topco
                                                                                      Equity



Step 3d                                            Old
                                                Creditors                            Topco
• Northwest Property Ventures LLC is
  dissolved.                                                             New
                                                                        Midco
                                                                        Equity


                                                                                                 New
                                                                          New
                                                                                                 Midco
                                                                          Midco
                                                                          Debt
                                                                                     Midco       Debt
                                                                                      LLC




                                                                                    Holdco




                                                             New First Lien                          New First Lien
                                                                Debt                                    Debt
                                                                                   Gastar LLC


                                                                                      X
                                                                                   Northwest
                                                                                    Property
                                                                                  Ventures LLC
                                                                                                                                  11
      Case 18-36057 Document 261 Filed in TXSB on 12/19/18 Page 17 of 17




                 Final Structure                                                 Old
                                                                              Creditors


                                                 New
                                                Topco
                                                Equity
   Old
Creditors



                                      Topco




                                  New
                                 Midco
                                 Equity
                         New                             New
                         Midco                           Midco
                         Debt         Midco              Debt
                                       LLC




             New First Lien           Holdco                 New First Lien
                Debt                                            Debt




                                   Gastar LLC


                                                                                          12
